UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6312


CHRISTOPHER A. ODOM,

                Plaintiff - Appellant

          v.

MT. PLEASANT POLICE DEPARTMENT INSURANCE POLICY HOLDER;
TOWN OF MT. PLEASANT INSURANCE POLICY HOLDER; WAL-MART
INSURANCE POLICY HOLDER; CHARLESTON COUNTY JAIL INSURANCE
POLICY HOLDER; STATE OF SOUTH CAROLINA INSURANCE POLICY
HOLDER; STATE OF SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
INSURANCE POLICY HOLDER; DEPARTMENT OF CORRECTIONS OF SOUTH
CAROLINA MEDICAL INSURANCE POLICY HOLDER; STATE OF SOUTH
CAROLINA BAR ASSOCIATION INSURANCE POLICY HOLDER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Patrick Michael Duffy, Senior
District Judge. (3:09-cv-01941-PMD)


Submitted:   July 22, 2010                 Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher A. Odom appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his   42    U.S.C.    § 1983      (2006)     complaint.       We    have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                       Odom v.

Mt.     Pleasant      Police      Dep’t,      No.    3:09-cv-01941-PMD        (D.S.C.

Jan. 29,    2010).         We    dispense    with   oral     argument    because     the

facts    and    legal   contentions         are   adequately    presented      in    the

materials      before      the    court    and    argument    would     not   aid    the

decisional process.

                                                                              AFFIRMED




                                             2